Case 1:19-cv-00109-SM Document 48-37 Filed 05/18/20 Page 1 of 14




       Exhibit 37
                Case 1:19-cv-00109-SM Document 48-37 Filed 05/18/20 Page 2 of 14
From: Mark I. Anderson <Mark.I.Anderson.18@dartmouth.edu>
Sent: Tuesday, January 23, 2018 6:33 PM EST
To: Rebecca E. Biron <Rebecca.E.Biron@dartmouth.edu>; Anne B. Hudak <Anne.B.Hudak@dartmouth.edu>
Subject: Mark Anderson - Request for Review
Attachment(s): "Request for Review.docx","Info for COS hearing.docx"
Dear Dean Biron,

Please respond to this as soon as you possibly can. My entire life is legitimately on hold while this goes on, and I hope you
can understand how unbearable it is to be trapped and unable to do anything while I wait for these responses. My request
for review, and a compilation of documents which describe many events I was told I’d be able to share information with the
COS about in advance of my hearing, but then prevented from doing so by a COS chair who made no effort to evaluate the
information for herself, are both attached to this letter. I know they are long, but I insist it is your duty, and that you must
review it all so that you can understand this case as well as possible before you decide whether or not to prolong this
suffering. All of the information in the document I attempted to share with the COS which was not eventually made available
to or considered by any member of the committee, including the chair, constitutes information which would have affected the
outcome of my hearing with regard to the sanction imposed. I beg you only to perform an impartial review of this information
and provide a justifiable, fair, and mindful response. Please do this for me.

Sincerely,
Mark Anderson




                                                                                                              DARTMOUTH005490
        Case 1:19-cv-00109-SM Document 48-37 Filed 05/18/20 Page 3 of 14




"Freedom of Speech is the Most Beautiful Thing in the World"

-Diogenes




Dear Dean Biron,

Last time I wrote you, I presented you a single question. You said you would not respond to that question
for the sole reason that you might be selected to review my subsequent request for review - this letter,
saying specifically;

"As I may be called upon to consider a request for review for your second hearing, it would be
inappropriate for us to meet to discuss my decision in this case.
I encourage you to participate fully in the new hearing granted to you. You will have the opportunity to
explain to the committee how you view the pending allegations."

Since October 27th when you responded to my first request for review, Katharine Strong has promised to
provide me a very specific response to this question in a recorded conversation about November 16th, but
subsequently refused to provide the response she’d promised without explanation about December 2nd.
Since October 27th, when you made the decision it was procedurally correct for Katharine Strong, and
Daniel Nelson to revoke my membership from Dartmouth College, I have asked the President, Provost
and Board of Trustees to simply respond to this question, and none have been willing, despite that other
employees of the College have told me they are responsible for evaluating this type of information. It is
not a difficult question, or one that would even take more than 2-3 minutes of your time to answer. It is a
question that Katharine Strong confirmed I have both a right to ask and have answered as a member of the
College, and which Mark Reed said no person in the situation the College has put me in at its own
discretion could reasonably participate in the COS hearing I did this past week in a sound state of mind
without first having been provided an answer to.

This is the question I am referring to, which I have begged and suffering more than I could ever
communicate over the past three and a half months while begging for an answer to;

How could the allegation materials the College and JAO provided me in advance of my disciplinary
hearing on September 21st reasonably be interpreted to mean the actions I’d committed prior to the
Spring term were alleged to be in violation of the Dartmouth College Community Standard of Conduct
II?

Mark Reed agreed no reasonable person could go forward with the hearing you made me attend, and
Katharine Strong said I had a right to ask, and have this question responded to, because as Katharine
Strong confirmed in a recorded conversation on November 16th, and any rational, unbiased individual
who has actually reviewed all the information relevant to that question can easily understand, if these
allegation materials do not actually indicate that the College and JAO had alleged this, it would mean that
when the College reviewed the information contained in a report from RED Police Department submitted
by the REDACTE family, that it specifically decided that it would not ACTbe appropriate to have me attend a
disciplinaryDhearing, or potentially have an above-probation level sanction
                                                                          ED imposed upon me if the
information in this report (and this information alone) were in fact true. As Katharine Strong confirmed in
a recorded conversation about November 16th, this would also mean that I had not been given an
opportunity to explain this information to a committee, given an opportunity to “admit” or “deny” the




                                                                                                   DARTMOUTH005684
        Case 1:19-cv-00109-SM Document 48-37 Filed 05/18/20 Page 4 of 14



allegation I was found guilty of and expelled for, treated fairly, or according to the rules and regulations
of the College’s disciplinary hearing process, or the procedural rights I’m promised to be provided in this
hearing process, and which the College has a contractual obligation to ensure these rights and processes
are fairly upheld for all students it asks to participate in the undergraduate disciplinary hearing system.

From September 22nd until now, you and Katharine Strong have told me that all of this had been justified
by claiming the JAO and College did indicate they’d determined that if the information contained in the
materials sent by the REDACTE family were in fact true, it would justify imposing an above probation
level sanction upon me. You D said the allegation materials which the JAO provided me in advance of my
hearing indicated this. In December, after being told this for months by yourself and Katharine Strong,
Kevin O’Leary and Adam Knowlton Young both said they believed this was not true. Why will you not
consider what this is like to be put through?




Although such proof has proven useless to me as I beg to be treated fairly in this process so far, here is an
email from Kevin O'Leary where he suggested that I wait to ask these questions until after my hearing. It
is morally wrong for you to make any attempt to refuse to answer these questions now. You must provide
me a response to the questions which I've been told would be answered over the past 3.5 months.

Anne as told me it is very important to explicitly communicate what I am asking for you do after reading
this letter. I am asking you to do the following:

(1) Review all of the information pertaining to my COS hearing, and the circumstances in which a
sanction has been imposed upon me since September 21st, which I have gathered and provided for you
here.

(2) Either stand behind and justify each of the actions I'm alleging have been performed in violation of
the rules and regulations of the College's disciplinary hearing system, or admit that regardless of what I
have done, I have not been treated fairly or appropriately in this process, and provide remedy for the
suffering I've wrongfully been subjected to.

It is your responsibility to supervise this system and the people you’ve personally decided to put in charge
of it. You have a moral, legal obligation to review what I’m writing you about which they have done to




                                                                                                     DARTMOUTH005685
        Case 1:19-cv-00109-SM Document 48-37 Filed 05/18/20 Page 5 of 14



me, and either stand behind it and attempt to justify it, or admit what I’m saying is true, and stop what is
happening to me. I promise you that when you review the evidence, you will understand that it is
impossible to justify this suffering. I was plainly denied the ability to present information which I'd
provenly been told was appropriate to present to the COS at my hearing by multiple employees and
administrators of the College, and you cannot possibly justify imposing this sanction upon me where I
was denied the opportunity to have my case heard, present most of the information I prepared for the
committee to review (including the majority of my opening statement), or present the COS all the
information that is relevant to this hearing and the allegations against me.

I have had the pleasure of speaking with at least 12 of this institution’s own hand-picked psychiatric
professionals and explaining every detail of what I’m writing you here in full, and every single one of
them has responded to the information by telling me my concerns are quite certainly appropriate and
reasonable. In this past week, I presented a panel of six psychiatrists the 160 page letter which I tried to
provide the committee on standards in advance of my hearing last week, and they all confirmed that what
I've written is all based in sound logic and reason, so if you believe for a moment that I'm presenting this
information to you in an effort to distract from what I've been accused of as I've been told the JAO has
tried to make it seem, I can assure you this is a theory that has been investigated and disproved with the
highest standard of credibility. I ensure that the various justifications and reasonings to
College has provided me to explain why it's been appropriate for me to have been subjected to this
disturbingly sick and deranged torture over the past 3.5 months will not hold up under the same scrutiny. I
have a voice, and you cannot infringe upon my right to speak. I have had to go to such incredible lengths
to simply try and have this information fairly investigated and reviewed by a relevant authority figure at
the College, and you cannot try to punish me for doing this persistently as you've made it necessary for
me to do so. It is beyond inappropriate to suggest these persistent efforts to simply have information like
this fairly reviewed indicate that I am a threat to anyone in the community. Again, Kristi Clemens told my
father over the phone that I refused to follow the instructions and guidelines for how to participate in my
hearing, and that i’d been inappropriately contacting employees of the College, and these things at least
partially justified imposing this sanction, is demonstrably wrong. I can provide evidence, and the name of
each individual who instructed me to contact each person that I have, but you can’t stand behind this
claim without actually checking to see if it’s false as I’m telling you. I cannot compile every email I’ve
sent or received from employees of the College throughout this, but I promise you every last thing I’ve
said and alleged in this letter is true - even the complaint about the billing department which seems
extraneous to these matters, but which Adam mentioned in the finding report, and I will defend and
provide evidence to support my previous assertions about. I insist you be equally forthcoming in standing
behind or explaining the opinions and ruling you have, and will make in this case.

In this hearing system, the lives and fates of students at the College are out in the hands of individuals like
yourself who, as Kevin O’Leary and Katharine Strong have explained to me, make rulings like the one
you’re about to at nothing other than their own unchecked discretion. I am still begging you to review this
because I have no other choice available to me in life but to co tongue pursuing fair treatment until the
College provides it to me. The damage that has been inflicted upon my life as a result of the abuse and
mistreatment nobody at the College has even been willing to review the evidence of over these past three
and a half months is not recoverable. It would not be rational for a person in my situation to
continue life if they were in my position and the College got away with doing this to them, but this will
not happen no matter what. There is too much evidence of this wrongdoing, and even if you try to impose
this death sentence upon me, it is not possible that the public court system will allow you to do this. Even
if the committee on standards hadn’t imposed a sanction upon me as a result of my hearing on the 8th,
these are the hardships I would have, and now face solely because of the actions the College and JAO
have inappropriately committed at my expense.




                                                                                                      DARTMOUTH005686
        Case 1:19-cv-00109-SM Document 48-37 Filed 05/18/20 Page 6 of 14



I have not ever had an unpaid debt or credit card bill in my life, but now, because of the unexpected
expenditures I’ve been forced to make to survive this process, I have over a thousand dollars in credit
card debt I cannot pay, and haven’t been able to work towards paying off because I have not had a choice
but to devote every second of every day my anxiety subsides enough for it to be possible for me to be
coherent or do anything productive, fighting against my own College to literally stop it from literally
destroying every single thing that I have worked for or cared about in my 22 years of existence. I’ve
gotten calls from the bank asking about my bill for weeks, and each time thinking the end of this might be
coming soon, and I’d be able to deal with it after that, only for this to be extended indefinitely. This will
affect my credit score when I apply for my first loan. There are so many things from this that will haunt
me and never let me forget.

I am no longer eligible for federal student loans because if my inability to attend classes last term, as the
college notified me in a letter I just received from the College.

I would still have had my life permanently disrupted, and needlessly lost the last 2/3 terms of my senior
year in undergraduate school. This all needlessly destroyed because the College decided to
inappropriately impose a sanction upon me for information it had reviewed 6 months prior and admittedly
decided it was not appropriate to even initiate allegations against me about at that time.

I have never considered physically harming anyone or done anything to suggest I might, and have no
intention of harming myself or ending my own life at this point for the sole fact I know that you will not
be capable of doing this to me at this point, no matter how hard you decide to make it for me to attain fair
treatment and remedy for what’s been done to my life with your response to this, but to expel someone
from College during their senior year, in a way no individual or counselor can conceive might be
appropriate or correct, and the College has persistently refused to acknowledge or respond to after three
and a half months of this begging and suffering, and which was submitted by my ex-girlfriends family,
who verifiably submitted an erroneous narrative to the College stating I was maliciously contacting them
a months after I’d stopped speaking with them altogether, other than to ask them to stop harassing me and
my family, or verify they’d honor this request, is nothing short of a death sentence. I can’t even begin to
describe how deeply you’ve cut into my life, and what type of depraved suffering I’ve been through in the
past few months for the sole fact I’ve been treated unfairly.

These are the things I’ll have unnecessarily suffered through if my membership at this College is revoked
because of your decision here, which I would have not suffered if the College had merely raised
allegations against me and given me a fair hearing before expelling me on September 22nd, instead of
doing what it has done:

I've been forced to dedicate hundreds of hours over 3.5 months so far of what would've almost certainly
otherwise been the start of some of the best years of my life fighting.

I was on track to be making almost double what both my parents make put together after graduation next
year, and I will never be able to describe what a horrible, unethical thing it is for you to have all tried to
help justify what you've done to rob me and my family of this financial security by preventing me from
being able to get a job next year. Instead of being able to give back and help my parents after all they've
sacrificed to help get me where I was in the first 21 years of my life before this happened, now I am an
unexpected financial liability. The College robbed me of the ability to know or understand what will
become of my life after this by revoking my membership in the horrific, unbelievable method it has,
forcing me to try again and again for months as I have to simply have the Administrators and employees
of the College such as yourself to simply look into this objectively inappropriate treatment I've been dealt,
instead of being able to move on from this, accept the sanction imposed upon me with any soundness of
mind, and begin to move forward with applying to other College's, telling my grandparents the school that




                                                                                                      DARTMOUTH005687
        Case 1:19-cv-00109-SM Document 48-37 Filed 05/18/20 Page 7 of 14



brought the world Animal House thought I was such a degenerate, vile individual that it expelled me in
my senior year, or any of the other things I would have to do if this College were able to get away with
this. My parents know I have no choice but to keep representing myself and fighting this, but both of
them are self-employed and haven't been able to find work recently. Even the unexpected financial
burden of having to pay for my food at home now that I'm not at school using my subsidized meal plan
has such a real effect on our everyday lives. My mom just graduated from community college and has
been devastated she hasn't been able to find a job for the last year, and my dad. I know these things do not
determine if it's appropriate for this sanction to be imposed upon me, but these people have so little
thought or consideration for the implications their decisions have on peoples lives.

At some point, you were selected and agreed to serve as an arbiter of justice in this undergraduate judicial
hearing system. I hope it is abundantly obvious why it would not be appropriate for you to defer to the
judgment or opinions of any employees of the College who've participated in what I've written you about
without first investigating these matters on your own. Regardless of the decision you make here, I will
almost certainly lose hundreds of thousands of dollars over my lifetime in the form of lost wages, student
loan debt, and increased interest costs, all attributable to the fact that these procedural errors were
committed at my expense in this disciplinary hearing process. Please understand that no matter what I've
done, no rational individual in my position could reasonably accept having this done to them in such a
seemingly inappropriate way, when the people who've committed the negligent behaviors and misconduct
I'm describing to you will make no effort to justify or explain their actions. Also please understand that if
what I'm saying is true, you are the only individual at the College who is in a position to do anything
about this. I am only asking you to perform your duties of office by doing what's required to actually
know what I'm saying is true, and if it is, for you to acknowledge this and act accordingly. Please do this.

Here are some examples of actions I’ve personally heard of that are obviously and without doubt, more
severe violations of the Standards of Conduct than I’ve committed, but which the College hasn't
persecuted the perpetrators of;

Several students in SAE who've raped people and not had a sanction imposed upon them at their COS
hearing. There are so many unpunished rapists who walk this campus, I cannot understand how the
College can be so determined and devote the capacities of its JAO to persecuting this and all the other
things I've seen students have sanction imposed on them for while such a large proportion of the actual
criminals who do harm around here are never made to answer for their crimes.

I believe REDACTED was found to have drunkenly attacked an S&S officer, and all of SAE was well
documented for having compelled 18-19 year old boys have sex with frozen turkeys in front of the
remainder of their fraternity? If you considering approving the sanction the COS has recommended be
imposed on me, you absolutely must explain why you think I have somehow proven I am a more toxic,
detrimental presence to the Dartmouth Community, and that you're prosecuting me so much more
diligently than you did these individuals for this reason, and not because the College has both a financial
and reputational incentive to come up with any post-factual justification it can for having expelled me in
such a senseless, cruel, and horrific way, but had its own incentives more closely aligned with the
brothers of SAE, and did not impose the punishment it has for this reason and no other. My parents and
anyone else who you say this to of me will never respect, or care for me again, or want to tolerate my
presence, and this is crueler a fate than death.

I can name and produce evidence of at least a dozen different individuals who have made thousands of
dollars selling drugs to students at the College, and four off the top of my head that have been walked in
on by campus security while clearly in possession of and distributing illegal drugs, and with a great deal
of evidence available that the College could have used to justify revoking their membership if the




                                                                                                    DARTMOUTH005688
        Case 1:19-cv-00109-SM Document 48-37 Filed 05/18/20 Page 8 of 14



individual if they wanted to. If your true incentive is to protect the community and remove those who
commit the most severe standards of conduct.

Almost every member of every greek life organization at this College participates in what the JAO and
police would characterize as hazing - a crime in the eyes of law enforcement, and the College.

None of my counsellors have been able to do anything but offer their condolences to me for having my
entire life ruined from becoming a tribute to this draconian College judicial hearing process and suggest I
try and hire an attorney if possible, but one of the more senior people at the psychiatric ward your people
forcibly sent me to did also have one other suggestion after reading the 170 page report I'd given her in
full -- to try communicating my concerns in a different tone, in case the College might be willing to be
more reasonable or fair. I disagree with her general notion that I haven't been using an appropriate tone in
response to the things the employees of this College have done to me throughout this process, but I just
want to remind you that I am only demanding to be treated fairly, and to be provided reparations for the
damages and suffering I've needlessly incurred over the time the College has refused to do this for me.
Please understand how cruel it is for you and the few other administrators who're entrusted with
overseeing this process and ensuring it's performed fairly have put me through all of this at your own
discretion. You have a duty to read the documents I have written and provided for you before making the
willing decision to further prolong this sick deranged suffering you've chosen to put me through go on for
even longer. It is the responsibility of your office to review this Dean Biron, and I insist you must.
Nobody at the College has, and it would be nothing short of evil for you to participate in what these
people are doing to me without even reading what they've done to me. They have gone so far as to tell my
parents that I've been making unsolicited contact with employees of the College for having tried to raise
these concerns to the individuals I was instructed to present them to, and cited this as support for the fact
that I apparently "don't regret my actions," and that this sanction is somehow justified or necessary.

These are the procedural errors that occurred in this COS hearing about January 8th alone.
Procedural rulings in this disciplinary hearing system must be consistent with the judgment which
the College has exercised in previous cases, and there is precedent for the College to cease and
desist its disciplinary proceedings and allegations against a student if it has demonstrably
committed the types of negligent behaviors and misconduct which I am describing to you here in
the disciplinary process. You must explain how each of my following expectations for how this
disciplinary hearing process would be conducted is unreasonable, and for each that is not, how the
College has actually performed these disciplinary procedures in accordance with each expectation.
If you concede that any of my following expectations for how these disciplinary hearing procedures
would be performed is reasonable and justified, and that the College did not make due on its
obligation to perform my hearing procedures in accordance with any single expectation you deem
reasonable, then a procedural error has occurred in my case and you cannot justify imposing this
sanction upon me, and must provide relief for any emotional, personal, and financial suffering my
family and I have needlessly been put through for the sole reason that these procedural errors have
been committed in my case.

(1) The JAO representative who was responsible for overseeing my hearing, Adam Knowlton-Young,
faced a set of incentives that encouraged him to recommend that I ought to be separated from the College
at my hearing. As Kevin O'Leary told me in a phone conversation about December 21st, if the COS had
not imposed a sanction upon me at this hearing (for actions which, again the College reviewed about
March 28th, and specifically decided it was not appropriate to impose a sanction upon me for these
actions alone, and which I have committed no wrongdoing since long before the time the information I
was expelled on behalf of the COS reviewing was brought to the College and JAO's attention, as I've
provided much evidence of here for you to review) the College would've probably settled, offered
reparations, and admitted wrongdoing for what it has done to me here. As I have tried to raise to the




                                                                                                     DARTMOUTH005689
        Case 1:19-cv-00109-SM Document 48-37 Filed 05/18/20 Page 9 of 14



College's attention, it is wildly unfair for me to undergo a hearing in which the person responsible with
weighing in on what sanction ought to be imposed upon me. I make these statements with the intention
and understanding I will likely have to explain and review all of this in a court of law, and I beg you to
take the time to understand why that is true, as I have provided all you need to make sense of it here for
you to review. Please imagine if you were asked to make such a subjective decision as whether or not
a sanction, or even separation from the college should be imposed upon me for the actions considered
here in two different scenarios; one in which you would post-factually serve to justify your colleague’s
misconduct and violations of a student’s rights by expelling the student, and another where no such
incentive was in place. Your judgement could not be reasonably considered to be unaffected by this
incentive, and it would be unfair for you to adjudicate this case, as it was unfair for the JAO chair present
to evaluate if a sanction ought to be imposed upon me in this case, and determine what information I was
allowed to share with the COS at my hearing. This is a serious and grave procedural error. Please stop this
Dean Biron.

(2) The COS chair at my hearing did not actually review the information which I provided to be examined
by the COS, and which Kevin O'Leary and multiple other employees of the College told me I was free to
raise at the hearing. On the day of my hearing, I showed the COS chair an email from Kevin O'Leary
stating this, and referenced several other conversations and emails that evidenced the fact I’d been told I’d
be allowed to share information at my COS hearing, and she said that she would not allow me to present
this information to the Committee regardless of the fact I’d been told I would on so many occasions and
had overwhelming evidence to prove. As a result, only a very small fraction of the information I prepared
for the COS was made available to it. The chair made the decision to prevent me from sharing
information she admittedly had not even read, on the basis that she’d been told not to allow me to share or
read it by other employees of the College. It is the duty of the chair at a students disciplinary hearing g to
review all the information they submit, and the chair at my hearing made virtually no effort to perform
this duty. This is an obvious and grave procedural error.

I don't know how closely you're all working together to try and perpetrate this cover-up, but please
consider the fact, once more, that I have been begging anyone at the College with the power who might
be willing to review this complaint, including yourself Dean Biron, for three and a half months, and every
single possible individual at the College I've been told I should contact has eventually refused to examine
this information, or revealed that Kevin O'Leary has instructed them not to respond to me.

(3) I was denied the right to have my case reviewed and adjudicated by individuals who exercise sound,
consistent judgment, and perform their duties with integrity. Adam Knowlton-Young and all the other
administrators at the College who've responded to my inquiries on this topic vehemently defended that
my conversation with Kristi Clemens in April was not part of any disciplinary process and that I had not
had any sanction imposed upon me as a result of this meeting; furthermore, I was denied the opportunity
to speak about this meeting to the committee, or share my perspective of the events which Adam claims is
inconsistent with Kristi's in the finding report. How can you justify not allowing me to share information
about a topic with the COS in any way (after I showed the COS chair an email from Kevin O'Leary where
he said I would be allowed to present information about this topic in particular at my hearing, she said I
would not be permitted to regardless, and that if I tried to present what I'd written about it, she would stop
the hearing and send me on a flight back home), and then go on to falsely represent and describe the same
events I was not allowed to speak about -- because they were allegedly irrelevant to the hearing -- in the
finding report for this hearing. You must explain or justify Adam's decision to deny me the right to
present this information, as well as describe what I remembered from my meeting with Kristi Clemens,
and then go on to cite misconstrued versions of this same information in my finding report, and have
Kristi come to the hearing in person to explain our meeting.




                                                                                                     DARTMOUTH005690
        Case 1:19-cv-00109-SM Document 48-37 Filed 05/18/20 Page 10 of 14



(4) I was denied the right to have my case reviewed and adjudicated by individuals who exercise sound,
consistent judgement, and perform their duties with integrity. How can you justify trying to do that for me
doing things the College reviewed, in full, on March 28th, and decided it would not be appropriate to
have me attend a hearing for, let alone impose this sanction upon me for the sake of "protecting the
Dartmouth community. Kristi Clemens even said at my most recent hearing that when we met about
March 28th when the College received all the information which has been used to support separating me
from the College, that the JAO specifically reviewed this information and decided that it would not be
appropriate to impose an above-probation level sanction against me unless I committed some other
malicious behavior which was brought to the Colleges attention. I have done nothing malicious or wrong
since this meeting, so why are you doing this to me?

Again the College and JAO reviewed all the materials which this sanction, and the contention that I'm a
threat to the Dartmouth Community that must be removed are based upon, on March 28th, and at that
time, decided that it would not be appropriate to initiate allegations against me. You must explain how the
College's decision to declare me a threat to the community and impose this sanction upon me based on its
review of these same materials received on March 28th.


(5) I was denied the right to not have a sanction imposed upon me without first being provided the chance
to a fair hearing and respond to the allegations I might have a sanction imposed upon me for when the
COS separated me from the College on September 22nd.

(6) I was denied the right to be provided consistent, accurate, and reliable information about this judicial
hearing process, its rules and procedures, and my rights as a member of the College from the employee's
who you selected to oversee this case and process.

(7) The College failed to make due on its contractual and moral obligation to refrain from imposing a
sanction upon me or asking me to participate in the judicial hearing process in ways that are not consistent
with the procedures set forth in the student handbook. This has been the direct cause of the financial
distress me and my family have been put through since this process began on September 22nd. Even if
you decide to impose this upon me, you cannot continue making my family have to bear the financial
costs associated with doing so in the ludicrous, inappropriate way you've forced me to. You must give me
an opportunity to explain and provide evidence of how my having been treated inappropriately in this
disciplinary hearing process is the sole and proximate cause of the financial costs I'm referring to.

(8) The College has infringed on its obligation to ensure that sanctions like these are carefully and
thoughtfully determined on the basis of the actions which the student committed, not whimsical,
subjective judgments about my character and the "true nature" of my words that are based on nothing
more than these peoples imaginations, and which they say justifies doing this. If you think I ought to be
expelled for the same actions which the College reviewed on March 28th and specifically decided it
wouldn't even be appropriate or necessary to initiate allegation against me about them, you must explain
how the College could possibly be fulfilling its obligation to see individual cases are overseen and
adjudicated in a fair and consistent manner, when it has arrived at these contradictory conclusions about
what should be done to me in light of the information which was submitted abuot me on March 28th upon
the separate instances the College and JAO have reviewed it since that time. Kristi Clemens called my
family on behalf of the College after this sanction was wrongfully imposed upon me again on January 8th,
and told my father that the committee imposed the sanction upon me this time because I allegedly (1)
refused to follow the instructions I'd been provided about how to participate in the hearing, and (2) that I'd
inappropriately acted towards and contacted employee's and individuals at the College in ways that made
them feel unsafe. These are egregious things to say about someone, and you cannot justify saying them,
much less citing them as the basis for imposing this sanction upon me, when they are not true or




                                                                                                     DARTMOUTH005691
        Case 1:19-cv-00109-SM Document 48-37 Filed 05/18/20 Page 11 of 14



consistent with the evidence pertaining to what has happened in this case. They claimed I do not seem to
"truly" regret these actions, and I can do nothing more to show you what a disgustingly erroneous and
offensive claim this is than to ask you again to review all the information I have presented to you here. It
is not appropriate for them to have acted, treated me, and told others what I've been saying throughout
this process isn't really true without actually making an effort to determine if this was the case.

(9) The College has infringed on its obligation to carefully examine and consider all the information
relevant to my case, and what sanction ought to be imposed upon me, as demonstrated in the COS finding
report from my hearing on January 8th, in which Adam insists that the JAO/College had issued a
reprimand against me upon review of the information it received about March 28th, despite that he, Kevin
O'Leary, and Dean Clemens have repeatedly expressed that they did not believe this was the case, or that
the College took any disciplinary action against me when it received and reviewed the actions which
you're being told it might be appropriate to expel me for today. The College's refusal to let me present the
information relevant to this case to the COS at my hearing prevented me from exercising my right to have
my case heard.

(10) My right to not have sanctions imposed upon me using irregular methods (and for seemingly dubious
reasons which nobody will make any attempt to justify or explain) so that I suffer needless, external harm
and consequences as a result of the sanction having been imposed as I have here is wrong, and the
College must provide remedy for this.

(11) The College has failed to make due on its right to treat me, and exercise the same judgment in my
case as it does in other students' disciplinary hearings. Two students who have committed far more
heinous violations of the Standards of Conduct, and actually done things to demonstrate they pose active
threats to the safety and well-being of individuals in the Dartmouth Community, which and require the
sanction that has been imposed upon me:                 REDACTED               . You must justify or explain
imposing this sanction upon me and not them.

(12) When Katharine Strong imposed a suspension upon me in November for allegedly failing to comply
with a deadline in this judicial hearing process (as I describe at the start of the letter I originally submitted
for the COS to see), I was wrongfully denied the right to submit a "request to review," which is one of the
four elements of what Katharine Strong said constitutes "due process" in this disciplinary hearing system
in one of our phone conversations from during, or prior to the start of November.

(13) I was denied the right to submit information to the COS chair who conducted my hearing, and have
them review the submitted information before adjudicating my case, and also share it with the COS. The
COS chair who reviewed the information I originally submitted, and removed ~90% of it before handing
it over to the COS, was not present at my hearing. The COS chair who stood in for him wholeheartedly
acknowledged she had not read the vast, overwhelming majority of the information I submitted for the
chair to review, and described many of the things which were cited to justify imposing this allegation
against me in the COS hearing report from my case. Furthermore, as previously mentioned, I was denied
the right to share this information in spite of what Katharine Strong, Kevin O’Leary, and you seemingly
told me I’d be allowed to share with the committee at my hearing. They did not allow me to speak about
what the College has done to me in this hearing process over the past few months, but then stated my
“blaming the College” indicated a lack of “genuine remorse” and justified imposing this sanction upon
me. This is an obvious procedural error which materially prejudiced the outcome of my case.



Again, all the information I've been expelled for has been reviewed by law enforcement, and they
determined that although what many of the things I said may have been rude and wrong, that I did not




                                                                                                        DARTMOUTH005692
        Case 1:19-cv-00109-SM Document 48-37 Filed 05/18/20 Page 12 of 14



commit the conventional definition of coercive, harassing, and unsolicited malicious behavior that these
people are claiming it is appropriate for you to revoke my membership from this College for committing.
It is Dartmouth College's own definition of these crimes, which you and I both know all too well are
defined by nothing more than the discretion of a few unmonitored individuals who're left to choose what
constitutes them whimsically at nothing more than their own discretion. How can they decide the same
actions which were not appropriate to raise allegations against me for at one point are sufficient cause to
try and impose the harshest sanction available to their jurisdiction at another point just a few months later
with no additional finding of malicious action or misconduct. How can a single, unamended piece of
information be insufficient evidence in finding of a violation of the Standards of conduct at one point in
time to constitute having a student attend a hearing, and only to determine it's sufficient evidence in
support of a violation to impose the harshest sanction available if these two rulings were truly based on a
similar interpretation of what constitutes a punishable instance of such a violation of these Standards of
Conduct.

Please consider how sick it would be for the person in your position to just stand aside and let this happen
to me if what I'm saying -- that I have not been treated fairly or appropriately throughout this judicial
hearing process, and this is ultimately the sole and proximate cause of all the extraordinary needless
suffering I've experienced and tried to describe, and a sanction having been imposed upon me since
September 21st -- if what I'm saying is true. Please also consider that you have openly admitted to me that
you have not done the due diligence, or been willing to simply evaluate the information I've tried so, so,
hard to bring to your attention, and so it is not even possible for you to determine if what I'm saying is
actually true until you read what I've said and evaluate the relevant evidence; this is your duty and I plead
and insist you perform it now before subjecting me to more of this needless torture. I am not the only
person who has worked hard, sacrificed incredible amount of comfort, and gave everything I had in like
towards the goal of graduating from this College, and while you have the power to destroy all of that, you
are not allowed to do it in this way, and it is wrongful for you to try to. It is so unbearable to be trapped in
my own house, unable to do anything because of this. My grandpa has cancer and my dad doesn't think
he'll live much longer, and my grandma was sent to the emergency room and almost died the day before
my hearing. I don't know how much longer they will live for, but they both purchased flights and hotel
rooms I know were very expensive for them, and they were more excited to attend my graduation than I
was. I was going to be the first person in my family to graduate, and after I have done everything to
achieve this, and nothing in violation of the Standards of Conduct since March 28th when the College
received the REDACTE s complaint, and decided that if the information it contained were true, it would
not justify imposing
                   D an above-probation level sanction upon me. You have not provided me something to
tell them for the past 3.5 months

If the College is only doing this because, as Kristi Clemens suggested quite explicitly in a phone
conversation about December 22nd, and the collective behaviors of the College's employees have
suggested throughout this affair; that it's unofficial institutional policy is to stand by and defend any
decision or procedural ruling made by the individuals it entrusts with overseeing it's disciplinary hearing
system. I just want this suffering to end, and if the actual underlying reason the College has gone to such
incredible lengths to try and justify this is that it does not want to give credibility to the claims I've made
here for the sake of the institution's reputation, I will promise to sign whatever privacy or confidentiality
agreements you might want me to if you simply relent and treat me fairly, according to the rules,
procedures, and precedents of this judicial hearing system. I beg you, all that is required for you to
understand how plainly wrong this is to evaluate the evidence I've provided you to actually determine
whether or not it is true for yourself, and that once you do this, you will understand that it is true, and the
desperate need for you to intervene and stop this. Dartmouth is my home, please just let me come back so
I can live again. I’ve begged for so long. Please, please just stop this. This is not right, and you can not
justify it or cover it up. Please stop trying to do this to me. Fighting this is so unbearable. Please just
allow it to stop. My whole life is waking this and fighting it every day of my life like this until the anxiety




                                                                                                       DARTMOUTH005693
       Case 1:19-cv-00109-SM Document 48-37 Filed 05/18/20 Page 13 of 14



becomes to severe for me to function anymore. I would rather have been murdered than accept the unjust
fate that you’ve been told I deserve. The JAO and College ruled that with no further finding if
misconduct, it was improper to impose a sanction upon me for the complaint submitted by my ex-
girlfriend's family who was making unsolicited contact with my own family at the time which this
information and complaint were originally submitted. Dartmouth is my home, and you are not allowed to
take me from it and claim I am a threat or negative presence or on the community like this, and for these
reasons, and these limitations on how sanctions can be imposed on students are in place for good reason. I
did nothing after March 28th when the College reviewed all of the information which this sanction is
being suggested upon me because of and specifically decided it was not appropriate to initiate misconduct
allegations against me, and you cannot justify trying to impose the harshest sanction possible for these
actions alone for no reason months later. Please stop making me suffer by trying to any longer. These
procedural rulings are ideological, and you must defend and explain the set of common principles which
these two seemingly unreconcilable ideological decisions about what ought to be done to me as a
consequence of the information contained in the complaint from the REDACTE family which the College
received on March 28th are based upon; the decision it wasn't appropriateDto potentially impose a sanction
upon me, and the decision that this information demonstrated I am such a danger to the community I
should have the harshest sanction possible imposed upon me. These two decisions were made and
endorsed by the very same offices and employees of the College, with no additional information
suggesting I'd violated the Standards of Conduct coming their way. If the people you've left to oversee
this undergraduate judicial hearing system cannot display a modicum of consistency in its judgment of
what ought to be done to a student for one single, unamended piece of information based on nothing other
than the time of year it makes its way to their attention, how might they be capable of fulfilling their
obligation to make these ideological decisions based on a sound, consistent, and easily comprehensible set
of principles in cases with different students who're either alleged, or found guilty of similar acts of
misconduct.


"The panel was also deeply concerned that at this hearing, nine months later, the student’s
description of his pain, anger and motivations did not appear to have diminished over time and did
not convey genuine remorse or growth. Despite his assertion that he accepted responsibility and
described his behavior as the “worst thing” he’d ever done, the student’s other statements led the
Committee to believe that he felt his actions during this period were justified and that the Tufts
student, her family, and Dartmouth were to blame. Under the circumstances, the panel expressed
concern for the safety and security of the Dartmouth community if the student were to continue his
education here."

There is nothing more I could have said or done to express the fact that I am not capable of ever doing
something like this again, and never have behaved in a way that resembles how I did in this situation. I do
not understand how the committee could believe I do not genuinely regret this, but the suggestion I do
not, and much more, that I have, or could pose a threat to the livelihood of anyone in the Dartmouth
Community and that I should be separated on these grounds is offensive and wrong. Do you really not
believe that during the time when College suggested it was not going to initiate any disciplinary
proceedings against me for having committed these actions, that something did not bring me back to the
memory of this 4.5 year relationship every waking hour of every day of my life after it ended, and make
me regret all the things like this that I did wrong but cannot change? The REDACTE 's openly expressed
that they intended to submit something to the College to try and get me in trouble
                                                                                D weeks before they
actually did on March 28th; I have done no wrong by trying to express that this is the case, and it is wrong
to try and justify imposing this death sentence upon me for having done so. Please identify that there
cannot be room for error in judgment when you make permanently life-changing decisions like these, and
these radical conjectures and guesswork about my personal character which this sanction is based
upon are. Look at this email:




                                                                                                   DARTMOUTH005694
        Case 1:19-cv-00109-SM Document 48-37 Filed 05/18/20 Page 14 of 14




I do not deserve to ultimately be left with no explanation anyone will believe for all this other than the
one that's been provided to me in the COS finding report. The conjectures about my character, intentions,
and motivations which this finding is based upon are all false. Please do not help leverage this institutions
credibility to help convince the entire world otherwise by signing off on this unlivable sentence.

You cannot make allegations, and impose sanctions on these grounds as the result of COS hearing where I
wasn't even allowed to have my case heard. It is morally and legally wrong, and it is your job to supervise
this system and prevent these errors from needlessly ruining students lives like it has mine. I have not
made unsolicited contact with the REDACTE family in the manner or timeframe which I've been accused
of in these reports - I said horrible thingsD that I regret more than anything I've done in my entire life. If
you care to read how REDA ended our relationship, it was, but please try to understand how this was the
darkest moment of myCTED  life. I have virtually no history of behavioral misconduct, or have ever been
accused of doing anything that might demonstrate I’m capable of harming anyone in my community
before in my life, because this is not representative of anything I have ever thought was acceptable. You
cannot justify imposing this sentence upon me now for these things because the people you've chosen to
oversee this hearing process changed their minds about them 6-9 months after the College had already
reviewed them. If I was truly a threat that needed to be eliminated from the community for the safety of
others, the JAO would have said so and acted accordingly in advance of my hearing on September 21st,
not clearly violate my rights and the rules and regulations of the judicial hearing process in order to do
whatever they please, as they have to me throughout this process.


Sincerely,
Mark Anderson



"The hottest place in Hell is reserved for those who remain neutral in times of great moral
conflict."
-Martin Luther King, Jr.




                                                                                                     DARTMOUTH005695
